DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 2/3/2021. 
          
Response to Amendment
In response to the action mailed on 12/15/2020, the Applicant has filed a response amending the claims. 
            
Response to Arguments
In view of Applicant’s response the claims are allowable.
  
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

An authorization for this Examiner’s Amendment was given by Attorney Michael Dryja on 2/18/2021. 

The amendments are the following: 

Regarding Claim 11, An inter-mobile-body communication method for controlling a light transmitting/receiving device that is provided with a light source, a light receiver, and a phase modulation type spatial light modulation element, the method comprising: 
	performing control of switching between a first mode of transmitting wide-area signal light, and a second mode of transmitting selective signal light toward a communication object in response to response signal light responding to the wide-area signal light transmitted in the first mode, by setting emission shapes and light transmission directions of the transmitted wide-area signal light and the transmitted selective signal light by controlling a pattern displayed on a display unit of the spatial light modulation element; 
	transmitting the wide-area signal light in the first mode; 
	transmitting the selective signal light toward the communication object in the second mode; 
	selectively receiving the response signal light from the communication object, by performing control in such a way as to guide the response signal light from the communication object toward the light receiver, and guide the response signal light from a non-communication object out of the light receiver; and 
	permitting communication, in a period of selecting any one of a plurality of the communication objects when communicating with a plurality of the communication objects, thereby switching the communication object for which communication is permitted at any timing, wherein
	the light transmitting/receiving device transmits the wide-area signal light and the selective signal light formed by light resulting from reflection of emanation light from the light source by a display unit of the spatial light modulation element, and selectively receives the response signal light from the communication object by reflecting the response signal light by the display unit of the spatial light modulation element, toward the light receiver. 

Regarding Claim 12, A non-transitory program recording medium recording an inter-mobile-body communication program for controlling a light transmitting/receiving device that is provided with a light source, a light receiver, and a phase modulation type spatial light modulation element, the program causing a computer to execute: 
	processing of performing control of switching between a first mode of transmitting wide-area signal light, and a second mode of transmitting selective signal light toward a communication object in response to response signal light responding to the wide-area signal light transmitted in the first mode, by setting emission shapes and light transmission directions of the transmitted wide-area signal light and the transmitted selective signal light by controlling a pattern displayed on a display unit of the spatial light modulation element; 
	processing of transmitting the wide-area signal light in the first mode; 
	processing of transmitting the selective signal light toward the communication object in the second mode; 
	processing of selectively receiving the response signal light from the communication object, by performing control in such a way as to guide the response signal light from the communication object toward the light receiver, and guide the response signal light from a non-communication object out of the light receiver; and 
, wherein
	the light transmitting/receiving device transmits the wide-area signal light and the selective signal light formed by light resulting from reflection of emanation light from the light source by a display unit of the spatial light modulation element, and selectively receives the response signal light from the communication object by reflecting the response signal light by the display unit of the spatial light modulation element, toward the light receiver.

 
Election/Restrictions
Claims 4 and 5 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species I, species II and species III, as set forth in the Office action mailed on 7/15/2020, is hereby withdrawn and claims 4 and 5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 


Allowable Subject Matter
Claims 1, 3-6 and 8-12 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Eide (US Pub 20130082162) Fig 7, Fig 8 teaches in a system a control device (i.e. in 1’ or 1”) performing control of switching between a first mode (i.e. during a large spread angle) of transmitting wide-area signal light (as shown in Fig 7) and a second mode (i.e. during a reduced spread angle) of transmitting selective signal light (as shown in Fig 8) toward a communication object in response to response signal light responding to the wide-area signal light (as shown in Fig 7) transmitted in the first mode (i.e. during a large spread angle), and a light transmitting/receiving device (1’ or 1”) that transmits the wide-area signal light (as shown in Fig 7) in the first mode (i.e. during a large spread angle) and transmits the selective signal light (as shown in Fig 8) toward the communication object in the second mode (i.e. during a reduced spread angle).



Giles et al (US Pub 20080056723) Fig 1 teaches a light transmitting/receiving device being provided with a light source (i.e. in 80), a light receiver (i.e. in 80), and a phase modulation type spatial light modulation element 40 transmits a signal light formed by light resulting from reflection of emanation light from the light source (i.e. in 80) by a display unit (LCD) of the spatial light modulation element 40, the transmitting/receiving device selectively receives a signal light from a communication object (remote target) by reflecting the signal light by the display unit (LCD) of the spatial light modulation                 element 40 toward the light receiver (i.e. in 80), a control device (i.e. for spatial light modulation element 40) sets emission shapes and light transmission directions of the transmitted signal light (e.g. 20.1,20.2,20.3, or 20.4 as shown in Fig 3) by controlling a pattern (pixels) displayed on a display unit (LCD) of the spatial light modulation element 40, and the control device (i.e. for spatial light modulation element 40) selects the signal 

Stappaerts (US Pub 20030053164) Fig 2, Fig 3 teaches an optical transmitter/receiver 11 that comprises a spatial light modulator 19 communicates with an optical transmitter/receiver 13 that comprises a spatial light modulator 49.

Ueyanagi et al (US Pub 20050041980) Fig 9A, Fig 9B teaches in a system a wide area signal light 25 in a first mode being switched into a selective signal light 25 in a second mode.

Adams et al (US Pub 20170257167) Fig 8 teaches an optical mesh network 800 where wireless optical signals are being switched among nodes 300 from a source node 802 to a destination node 802. 

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An inter-mobile-body communication system comprising: 
	a control device configured to perform control of switching between a first mode of transmitting wide-area signal light, and a second mode of transmitting selective signal light toward a communication object in response to response signal light responding to 
	a light transmitting/receiving device configured to transmit the wide-area signal light in the first mode, transmit the selective signal light toward the communication object in the second mode, and selectively receive the response signal light from the communication object, according to control by the control device, wherein 
	the light transmitting/receiving device is provided with a light source, a light receiver, and a phase modulation type spatial light modulation element, transmits the wide-area signal light and the selective signal light formed by light resulting from reflection of emanation light from the light source by a display unit of the spatial light modulation element, and selectively receives the response signal light from the communication object by reflecting the response signal light by the display unit of the spatial light modulation element, toward the light receiver, 
	the control device is configured to: 
	set emission shapes and light transmission directions of the transmitted wide-area signal light and the transmitted selective signal light by controlling a pattern displayed on a display unit of the spatial light modulation element; 
	select the response signal light received by the light receiver, by performing control in such a way as to guide the response signal light from the communication object toward the light receiver, and guide the response signal light from a non-communication object out of the light receiver; and 


Regarding Claim 11, An inter-mobile-body communication method for controlling a light transmitting/receiving device that is provided with a light source, a light receiver, and a phase modulation type spatial light modulation element, the method comprising: 
	performing control of switching between a first mode of transmitting wide-area signal light, and a second mode of transmitting selective signal light toward a communication object in response to response signal light responding to the wide-area signal light transmitted in the first mode, by setting emission shapes and light transmission directions of the transmitted wide-area signal light and the transmitted selective signal light by controlling a pattern displayed on a display unit of the spatial light modulation element; 
	transmitting the wide-area signal light in the first mode; 
	transmitting the selective signal light toward the communication object in the second mode; 
	selectively receiving the response signal light from the communication object, by performing control in such a way as to guide the response signal light from the communication object toward the light receiver, and guide the response signal light from a non-communication object out of the light receiver; and 
, wherein
	the light transmitting/receiving device transmits the wide-area signal light and the selective signal light formed by light resulting from reflection of emanation light from the light source by a display unit of the spatial light modulation element, and selectively receives the response signal light from the communication object by reflecting the response signal light by the display unit of the spatial light modulation element, toward the light receiver. 

Regarding Claim 12, A non-transitory program recording medium recording an inter-mobile-body communication program for controlling a light transmitting/receiving device that is provided with a light source, a light receiver, and a phase modulation type spatial light modulation element, the program causing a computer to execute: 
	processing of performing control of switching between a first mode of transmitting wide-area signal light, and a second mode of transmitting selective signal light toward a communication object in response to response signal light responding to the wide-area signal light transmitted in the first mode, by setting emission shapes and light transmission directions of the transmitted wide-area signal light and the transmitted selective signal light by controlling a pattern displayed on a display unit of the spatial light modulation element; 

	processing of transmitting the selective signal light toward the communication object in the second mode; 
	processing of selectively receiving the response signal light from the communication object, by performing control in such a way as to guide the response signal light from the communication object toward the light receiver, and guide the response signal light from a non-communication object out of the light receiver; and 
	processing of permitting communication, in a period of selecting any one of a plurality of the communication objects when communicating with a plurality of the communication objects, thereby switching the communication object for which communication is permitted at any timing, wherein
	the light transmitting/receiving device transmits the wide-area signal light and the selective signal light formed by light resulting from reflection of emanation light from the light source by a display unit of the spatial light modulation element, and selectively receives the response signal light from the communication object by reflecting the response signal light by the display unit of the spatial light modulation element, toward the light receiver.


Although inter-mobile communication systems/methods are well known in the art, there is no teaching, suggestion or motivation to generate an inter-mobile communication system/method with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636